280 F.2d 422
UNITED STATES of America ex rel. Albert SPADER, Appellantv.Warren W. WILENTZ, Jr., Prosecutor of Middlesex County, New Jersey, et al.
No. 13172.
United States Court of Appeals Third Circuit.
Argued May 12, 1960.
Decided May 17, 1960.

Appeal from the United States District Court for the District of New Jersey; William F. Smith, Judge.
Albert Spader, pro se.
Warren W. Wilentz, Perth Amboy, N. J., William D. Danberry, New Brunswick, N. J., for appellee.
Before GOODRICH, McLAUGHLIN and STALEY, Circuit Judges.
PER CURIAM.


1
This is an appeal from the District Court for the District of New Jersey. That court denied the relator's application for a capias. Judge Smith gave the Spader application a very careful analysis and discussion. We can add nothing to what he said.


2
The judgment of the district court, 25 F.R.D. 492, will be affirmed.